IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MICHAEL JONES,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-0085

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 8, 2017.

An appeal from an order of the Circuit Court for Duval County.
Mark J. Borello, Judge.

Rick A. Sichta, Susanne K. Sichta, and Joseph Hamrick of The Sichta Firm, LLC,
Jacksonville, for Appellant; Michael Jones, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Michael Schaub, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, ROWE, and WINSOR, JJ., CONCUR.
.